             Case 2:21-mj-00508-SKV Document 5 Filed 09/10/21 Page 1 of 2




01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ21-508
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   HUNTER HALEY,                        )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Date of Detention Hearing:     September 10, 2021.

15          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3143, and

16 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

17 that no condition or combination of conditions which defendant can meet will reasonably assure

18 the appearance of defendant as required and the safety of other persons and the community.

19         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.     Defendant is alleged to have committed multiple alleged violations including

21 unlawful possession of a firearm and theft, which resulted in state convictions for those

22 offenses. Defendant has a long history of drug addiction.



     DETENTION ORDER
     PAGE -1
            Case 2:21-mj-00508-SKV Document 5 Filed 09/10/21 Page 2 of 2




01         2.      There does not appear to be any condition or combination of conditions that will

02 reasonably assure the defendant’s appearance at future Court hearings while addressing the

03 danger to other persons or the community.

04     It is therefore ORDERED:

05     1. Defendant shall be detained pending appearance in the Eastern District of Washington,

06         and committed to the custody of the Attorney General for confinement in a correction

07         facility;

08     2. Defendant shall be afforded reasonable opportunity for private consultation with

09         counsel;

10     3. On order of the United States or on request of an attorney for the Government, the person

11         in charge of the corrections facility in which defendant is confined shall deliver the

12         defendant to a United States Marshal for the purpose of an appearance in connection

13         with a court proceeding; and

14     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

15         for the defendant, to the United States Marshal, and to the United State Probation

16         Services Officer.

17     DATED this 10th Day of September, 2021.

18

19
                                                        A
                                                        S. KATE VAUGHAN
20                                                      United States Magistrate Judge

21

22



     DETENTION ORDER
     PAGE -2
